DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 18-25, 27, and 28 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 
Response to Amendment
With respect to 112(a) rejection, Applicant’s amendments have overcome each and every rejection. 

Response to Arguments
Applicant's arguments filed on September 14, 2022 have been fully considered but they are not persuasive. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (Non-Patent Literature cited in IDS: Sonodynamic Therapy with 5-Aminolevulinic Acid and Focused Ultrasound for Deep-seated Intracranial Glioma in Rat), which incorporates by reference Nonaka et al. (Non-Patent Literature: Sonodynamic therapy consisting of focused ultrasound and photosensitizer causes a selective antitumor effect in a rat intracranial glioma model) and Yumita (Non-Patent Literature: Sonodynamically induced antitumor effect of Photofrin II on colon 26 carcinoma), in view of Aubry et al. (US 2005/0277824). 
Re Claim 18, Ohmura discloses a method of treating a brain tumor tissue using a treatment compound and a treatment device including an energy delivery array, the method comprising: 
delivering the treatment compound to the brain tumor tissue (page 2528, materials and methods, oral application of 5-ALA, abstract, brains with/without administration of 5-ALA were sonicated); 
wherein the energy delivery array delivers energy to activate the treatment compound (page 2528, materials and methods, The brains of 6 rats were irradiated in a standing-wave mode 3 hours after oral application of 5-ALA), 
wherein activation of the treatment compound causes death of the brain tumor tissue (page 2529, results, The tumors receiving SDT were significantly smaller than those of rats undergoing sham operation, rats receiving ultrasound irradiation alone, and rats receiving 5-ALA alone. Abstract – sonodynamic therapy with 5-ALA and focused ultrasound achieved selective antitumor effect against deep-seated experimental glioma), 
positioning the treatment device with respect to the brain tumor tissue such that the treatment device is oriented toward the brain tumor tissue (page. 2528, materials and methods, scalps of the rats were prepared. The transducer previously coated with gelatin was placed tightly on the dural surface); and 
powering a piezoelectric ceramic member with an intensity at a frequency, wherein the treatment device activates the treatment compound to cause death of the brain tumor tissue (page 2528, materials and methods, The peak focus intensity was 10W/cm^2 at 1.04 MHz for 5 mins. The brains of 6 rats were irradiated in a standing-wave mode 3 hours after oral application of 5-ALA).  
Ohmura discloses that ultrasound transducer used was the same as that used in Nonaka. Nonaka discloses that for ultrasound source, the air-back ultrasound transducer used a lead-zirconate-titanate piezoelectric ceramic disk of 8 mm in diameter and was tightly bonded to an aluminum layer with an epoxy adhesive that expanded very little with heat (page 944, materials and methods), which reads on “a piezoelectric ceramic member … in the energy delivery array”. 
Ohmura discloses a treatment element, the piezoelectric ceramic member, but does not disclose energy delivery array with a multiple treatment elements or a handle of the treatment device
However, Aubry discloses ultrasound transducer array for hyperthermia treatment (para. [0059], [0084], array of transducers used solely for the purposes of hyperthermia treatment, fig. 2, element 17a), which reads on energy delivery array with individual treatment elements circumferentially arranged about the treatment device. Aubry further discloses the treatment device having a handle (annotated fig. 1 below, para. [0075], cap 2 and lever arms 5 reads on “a handle” since these structures are used to hold, carry, and control the device). 

    PNG
    media_image1.png
    589
    616
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohmura, by adding an energy delivery array with individual treatment elements circumferentially arranged about the treatment device and adding a handle to the treatment device, as taught by Aubry, for the purpose of destroying benign or malignant tumors whether single or multiple and generating with accuracy one or more target fields of soundwaves in the brain in order to focus the soundwaves at one or more points in the brain (para. [0073], [0077]) and positioning the treatment device with respect to the treatment site (para. [0075]). 
Re Claim 19, Ohmura discloses that the treatment compound is 5-ALA (abstract, Materials and Methods on page 2527, 5-ALA used as a photosensitizer).  
Re Claim 20, Ohmura as modified by Aubry discloses that the individual treatment elements of the energy array comprise distal portions that cooperatively define a treatment arrangement (Aubry, fig. 2) with the piezoelectric ceramic member configured for variable intensity of ultrasound to activate the treatment compound to cause death of the brain tumor tissue (Ohmura, page 2528, materials and methods, discloses ultrasound transducer is configured for variable intensity – 10, 15, 20, or 25 W/cm^2).  
Re Claim 21, Ohmura discloses delivering a scattered variable intensity activation energy via the frequency to the brain tumor tissue (page. 2528, peak focus intensities of 10, 15, 20 or 25 W/cm2 at 1.04 MHz for 5 minutes).  
Re Claim 22, Ohmura discloses a medical device for activation of a treatment compound in a brain tumor tissue of a patient, the medical device comprising: 
a user interface (Ohmura, page 2528, materials and methods, discloses ultrasound transducer is configured for variable intensity – 10, 15, 20, or 25 W/cm^2; therefore, the device inherently has a user interface to adjust the intensity); 
a housing (on page 2528, Ohmura discloses that ultrasound transducer used was the same as that used in Yumita; Yumita discloses housing for the ultrasound transducer in fig. 1); 
an ultrasound transducer connected to the housing (Yumita discloses the piezoelectric disk connected to the housing in fig. 1); 
wherein the ultrasound transducer delivers energy to activate the treatment compound (page 2528, materials and methods, The brains of 6 rats were irradiated in a standing-wave mode 3 hours after oral application of 5-ALA), 
wherein activation of the treatment compound causes death of the brain tumor tissue (page 2529, results, The tumors receiving SDT were significantly smaller than those of rats undergoing sham operation, rats receiving ultrasound irradiation alone, and rats receiving 5-ALA alone. Abstract – sonodynamic therapy with 5-ALA and focused ultrasound achieved selective antitumor effect against deep-seated experimental glioma), and 
a power supply coupled to the treatment element (Ohmura, page 2528, materials and methods, discloses ultrasound transducer is configured for variable intensity – 10, 15, 20, or 25 W/cm^2; therefore, the device inherently has a power supply couple to the treatment element to produce an intensity), 
wherein the user interface is configured to cause the power supply to power a piezoelectric ceramic member with an intensity at a frequency, wherein the energy delivery array is configured to deliver activation energy via the individual treatment elements to the brain tumor tissue to activate the treatment compound (page 2528, materials and methods, The peak focus intensity was 10W/cm^2 at 1.04 MHz for 5 mins. The brains of 6 rats were irradiated in a standing-wave mode 3 hours after oral application of 5-ALA).  
Ohmura discloses that ultrasound transducer used was the same as that used in Nonaka. Nonaka discloses that for ultrasound source, the air-back ultrasound transducer used a lead-zirconate-titanate piezoelectric ceramic disk of 8 mm in diameter and was tightly bonded to an aluminum layer with an epoxy adhesive that expanded very little with heat (page 944, materials and methods), which reads on “a piezoelectric ceramic member”. 
Ohmura discloses a treatment element, the piezoelectric ceramic member, but does not disclose energy delivery array with a multiple individual treatment elements connected to the housing, wherein the individual treatment elements are circumferentially arranged through the housing, or a handle in the housing. 
However, Aubry discloses ultrasound transducer array for hyperthermia treatment (para. [0059], [0084], array of transducers used solely for the purposes of hyperthermia treatment, fig. 2, element 17a), which reads on an energy delivery array with individual treatment elements connected to the housing, wherein the individual treatment elements are circumferentially arranged through the housing and a power supply coupled to the individual treatment elements. Aubry further discloses the treatment device having a handle (annotated fig. 1 below, para. [0075], cap 2 and lever arms 5 reads on “a handle” since these structures are used to hold, carry, and control the device). 

    PNG
    media_image1.png
    589
    616
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohmura, by adding an energy delivery array with individual treatment elements connected to the housing, wherein the individual treatment elements are circumferentially arranged through the housing and a power supply coupled to the individual treatment elements and adding a handle to the treatment device, as taught by Aubry, for the purpose of destroying benign or malignant tumors whether single or multiple and generating with accuracy one or more target fields of soundwaves in the brain in order to focus the soundwaves at one or more points in the brain (para. [0073], [0077]) and positioning the treatment device with respect to the treatment site (para. [0075]). 
Re Claim 23, Ohmura discloses that the treatment compound is 5-ALA (abstract, Materials and Methods on page 2527, 5-ALA used as a photosensitizer).  
Re Claim 24, Ohmura as modified by Aubry discloses the claimed invention substantially as set forth in claim 22. 
	Ohmura and Aubry are silent regarding the power supply comprising a battery. 
	The examiner takes OFFICIAL NOTICE that the power supply comprising a battery was old and well known in the art at the time of filing, as it provides means to supply power to a device in a compact and portable manner.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohmura as modified by Aubry, by configuring the power supply to comprise a battery, which is a well-known method to supply power to a device in a compact and portable manner. MPEP 2144.03.  
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: power supply comprising a battery. See MPEP 2144.03 Section C.
Re Claim 27, Ohmura discloses a controller for adjusting an intensity of the piezoelectric ceramic member (on page 2528, Ohmura discloses that ultrasound transducer used was the same as that used in Yumita; on page 602, under ultrasonic exposure system, Yumita discloses a controller for adjusting an intensity of piezoelectric ceramic member; Ohmura, page 2528, materials and methods, discloses ultrasound transducer is configured for variable intensity – 10, 15, 20, or 25 W/cm^2; therefore, the device inherently has a controller for adjusting an intensity of the piezoelectric ceramic member).  
Re Claim 28, Ohmura as modified by Aubry discloses that the individual treatment elements comprise distal portions that cooperatively define a treatment arrangement (Aubry, fig. 2) configured for variable intensity of ultrasound to activate the treatment compound to cause death of the brain tumor tissue (Ohmura, page 2528, materials and methods, discloses ultrasound transducer is configured for variable intensity – 10, 15, 20, or 25 W/cm^2; Aubry, para. [0084], treatment sub-array).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (Non-Patent Literature cited in IDS: Sonodynamic Therapy with 5-Aminolevulinic Acid and Focused Ultrasound for Deep-seated Intracranial Glioma in Rat), which incorporates by reference Nonaka et al. (Non-Patent Literature: Sonodynamic therapy consisting of focused ultrasound and photosensitizer causes a selective antitumor effect in a rat intracranial glioma model) and Yumita (Non-Patent Literature: Sonodynamically induced antitumor effect of Photofrin II on colon 26 carcinoma), as modified by Aubry et al. (US 2005/0277824), and further in view of Boutin et al. (US 2013/0101468), hereinafter “Boutin”
Re Claim 25, Ohmura as modified by Aubry discloses the claimed invention substantially as set forth in claim 22. 
Ohmura and Aubry are silent regarding a diffuser configured to scatter the activation energy in a scattered distribution.
However, Boutin discloses a piezoelectric transducer having a diffuser as a wave guide component configured to produce an oriented narrow ultrasonic beam (para. [0036], para. [0014], transducer 16 and diffuser 12 in fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ohmura as modified by Aubry, by adding a diffuser configured to scatter the activation energy in a scattered distribution, as taught by Boutin, for the purpose of producing an oriented narrow ultrasonic beam (para. [0036]). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /JONATHAN T KUO/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, September 24, 2022Examiner, Art Unit 3792